          Case 1:20-cv-11271-LTS Document 24 Filed 08/21/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS




  FARAH NOERAND,

          Plaintiff,
                                                                    No. 1:20-cv-11271-LTS
  v.

  BETSY DEVOS, in her official capacity as
  Secretary of the United States Department of
  Education,

  And

  THE UNITED STATES DEPARTMENT OF
  EDUCATION

          Defendants.



                                     JOINT STATUS REPORT

        Pursuant to the Court’s order of August 6, 2020, ECF# 22, the Parties submit this joint

status report regarding scheduling for the remainder of the case.

        As noted in the Parties’ prior status report submitted August 5, 2020, ECF# 21,

undersigned counsel for Plaintiff was informed on August 4, 2020 that the Massachusetts

Attorney General was considering filing a related action seeking to enjoin the Interim Final Rule

on behalf of the Commonwealth of Massachusetts. After further discussion, on August 20, 2020,

undersigned counsel for Plaintiff was informed that the Massachusetts Attorney General intends

to file such an action during the week of August 24, 2020, and to seek preliminary injunctive

relief at the time of filing or shortly thereafter.

        Because the Commonwealth will be situated differently from Plaintiff with respect to

moving for injunctive relief – and because Plaintiff has requested relief that would affect


                                                      1
          Case 1:20-cv-11271-LTS Document 24 Filed 08/21/20 Page 2 of 4



educational institutions across Massachusetts – the Parties believe that concerns of judicial

economy may counsel delaying a decision on the scope of the preliminary injunction at this time.

On the other hand, Defendant does not know what the Commonwealth will allege or when they

will file their lawsuit. To avoid delay, Defendant stands ready to file a brief on the scope of

injunctive relief by Monday, August 31, 2020, and either answer or move to dismiss the

Complaint by September 8, 2020, and can do so unless the Parties agree, after the

Commonwealth files its lawsuit, that it would make more sense to wait or take another action

based on what is alleged and requested by the Commonwealth. As such, the Parties propose:

       1) Defendant will file a brief of not more than ten pages on the scope of the current

           preliminary injunction by August 31, 2020, to which Plaintiff shall respond with a

           brief of not more than seven pages by September 8, 2020, unless the parties decide to

           propose a different schedule after the Commonwealth files it lawsuit;

       2) Defendant will answer or move to dismiss the Complaint by September 8, 2020,

           unless the parties decide to propose a different schedule after the Commonwealth files

           it lawsuit; and

       3) the Parties can assess the situation after the Commonwealth files its lawsuit and file

           an additional motion to change this schedule if necessary.




                                                  2
Case 1:20-cv-11271-LTS Document 24 Filed 08/21/20 Page 3 of 4



                           Respectfully submitted,

                           FARAH NOERAND

                           By her attorneys,

                           /s/ Rachel C. Hutchinson
                           Dean Richlin (Bar Roll No. 419200)
                           Jeremy W. Meisinger (Bar Roll No. 688283)
                           Rachel C. Hutchinson (Bar Roll No. 696739)
                           FOLEY HOAG LLP
                           155 Seaport Boulevard
                           Boston, Massachusetts 02210
                           Telephone: (617) 832-1000
                           Facsimile: (617) 832-7000
                           ehutchinson@foleyhoag.com

                           Iris Gomez (Bar Roll No. 201000)
                           Deirdre M. Giblin (Bar Roll No. 566547)
                           MASSACHUSETTS LAW REFORM INSTITUTE
                           40 Court Street, Suite 800
                           Boston, MA 02108

                           ELISABETH DEVOS, SECRETARY OF THE
                           UNITED STATES DEPARTMENT OF
                           EDUCATION, AND THE UNITED STATES
                           DEPARTMENT OF EDUCATION

                           By their attorney,

                           Andrew E. Lelling
                           United States Attorney

                           By:

                           Annapurna Balakrishna (Bar Roll No. 655051)
                           Assistant United States Attorney
                           United States Attorney’s Office
                           1 Courthouse Way – Suite 9200
                           Boston, MA 02210
                           Telephone: 617-748-3111
                           Annapurna.balakrishna@usdoj.gov

                           Dated: August 21, 2020




                              3
          Case 1:20-cv-11271-LTS Document 24 Filed 08/21/20 Page 4 of 4



                                        Certificate of Service

        I hereby certify that on August 21, 2020, I electronically transmitted the attached document

to the Clerk of the Court using the Electronic Case Filing System for filing. Based on the records

currently on file in this case, the Clerk will transmit a Notice of Electronic Filing to those registered

participants of the ECF System.

                                                        /s/ Rachel C. Hutchinson

                                                        Rachel C. Hutchinson




        B5174226.1                                 4
